9. Marketing of fruit plant propagating material and fruit plants intended for fruit production (recast version) (vote)
- Report: Ioannis Gklavakis
- Before the vote:
rapporteur. - (EL) Madam President, I would like to thank all the Members for their support in the drafting of the report. I am delighted that it is unanimously being brought for a vote in plenary, but this cannot stop us from speaking out strongly against the recasting procedure which the Commission chose for this particular proposed directive.
This report is very important because it aims to provide a sound basis for the distribution of fruit trees, so that they are certified and safeguarded in terms of plant hygiene in order to protect the farmer, the consumer and the environment. It is of paramount importance that the producer should be able to obtain healthy propagation material, both to prevent the spread of new diseases and to protect his income, and also to reduce the use of pesticides, which are, as we all know, so harmful to the environment. This is why we tabled a number of amendments.
Let us not forget that with the enlargement of the European Union to 27 countries, the movement of goods became easier, simpler and free of red tape. This conceals dangers. We must be careful because the movement of plant products without inspections poses the risk of the spread of diseases, with disastrous consequences for the environment and for the economy.
To conclude, I would like to reiterate my opposition to the recasting procedure, which prevents us from making improvements where we consider them necessary. I believe this policy is dangerous, especially if the Commission chooses it in future reforms of other proposed regulations and directives.